Case 1:13-cv-02091-JFB Document 186 Filed 11/26/18 Page 1 of 1 PageID #: 7105



                     I AM IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


THE WASHINGTON UNIVERSITY,              )
                                        )
              Plaintiff,                )
                                        )
      v.                                )     Civ. No. 13-2091-JFB
                                        )
WISCONSIN ALUMNI RESEARCH               )
FOUNDATION,                             )
                                        )
              Defendant.                )

                                       ORDER

      At Wilmington this 26th day of November, 2018, consistent with the opinion

issued this same date:

      IT IS ORDERED that:

      1) The clerk of court is to enter judgment in favor of The Washington University

           and against Wisconsin Alumni Research Foundation for breach of contract:

           damages shall be assessed in the amount of $31,617,498;

      2) Wisconsin Alumni Research Foundation’s motion to strike, (D.I. 168), is

           denied.


                                             ________s/ Joseph F. Bataillon ________
                                             Senior United States District Judge
